Reynolds, J.
Appeal from an order of the Family Court, Chenango County, awarding respondent temporary support totaling $650 a month and directing the payment of an additional $100 a month toward past arrearages. In our opinion, considering the appellant’s earnings and financial condition, the order of the court below is excessive. The award should be reduced to $450 per month for temporary support and maintenance ($300 direct support and maintenance and $150 mortgage payment on the premises occupied by the wife) and appellant be directed to pay $50 per month toward his past arrearages. Order modified, to reduce the award for temporary support to $450 per month ($300 direct support and $150 monthly mortgage payment) and to reduce to $50 the amount ordered to be paid monthly toward past arrearages, without costs.
Gibson, P. J., Herlihy, Taylor and Hamm, JJ., concur.